DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/13/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 9-10, 13, 20, 22-23, 26  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 20 recites the limitation "the beam failure" in line 10.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1, 3-4, 6, 14, 16-17, 19, 29-30 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
As claims 1 and 14, the prior arts in the record fail to disclose and make obvious to a method and device comprising receiving a random access response, RAR, from the radio network node, the RAR comprising an uplink, UL, grant, a timing advance command and a beam index of the second beam but without a temporary identity that is used by a medium access control, MAC, entity during a random access procedure, wherein the RAR is applied when the UE detects the beam failure while an uplink time alignment is lost within a structure of claim.
Claims 7, 9-10, 13, 20, 22-23, 26 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
As claims 7 and 20, the prior arts in the record fail to disclose and make obvious to a method and device comprising transmitting a random access response, RAR, the RAR comprising at least an uplink, UL, grant, a timing advance command and a beam index of the second beam and lacking a temporary identity that is used by a medium access control, MAC, entity during a random access procedure, wherein the RAR is applied when the UE detects a beam failure while an uplink time alignment is lost.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Xia [US 2018/0288756] discloses a method and device for detecting a beam failure and perform RACH procedure wherein RAR only have grant.
Fwu [US 2014/0369322] discloses transmitting RAR without temporary identity.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414